DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (U.S. Patent Application Number: 2019/0116631) in view of Patel et al. (U.S. Patent Application Number: 2012/0039265).
Consider claim 1; Talebi Fard discloses a method for a base station in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF) entity (par. 165, lines 1-8), a paging message for a terminal (par. 165, lines 1-8); 
Talebi Fard discloses the claimed invention except: the paging message includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells, wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells; in case that the information comprises first information, identifying, from among at least one non-CAG cell and at least one CAG cell, at least one cell where a paging of the terminal is to be performed as the at least one CAG cell; and performing the paging of the terminal in the at least one CAG cell.
In an analogous art Patel discloses the paging message [e.g. via network management (par. 33, lines 1-12)] includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)], wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)]; in case that the information comprises first information [the terminal is restricted to a closed subscriber group, that is, the terminal is not allowed to access non-CAG cells (par. 32, lines 5-7)], identifying, from among at least one non-CAG cell and at least one CAG cell (par. 32, lines 7-10), at least one cell where a paging of the terminal is to be performed as the at least one CAG cell (par. 32, lines 7-10); and performing the paging of the terminal in the at least one CAG cell [the terminal is allowed to obtain services such as paging (par. 32, lines 7-10; par. 153, lines 8-10)].
It is an object of Talebi Fard’s to provide sessions to users in a communication system. It is an object of Patel’s invention to provide services to users within a geographical area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Talebi Fard by including additional system information, as taught by Patel, for the purpose of enhancing a user’s experience in a telecommunication network.
Consider claim 5, as applied in claim 2; Patel discloses identifying the at least one cell as the at least one CAG cell (e.g. femto) or the at least one non-CAG cell (e.g. macro) in case that the information comprises the second information (par. 32, lines 12-17).
Consider claim 6, as applied in claim 5; Patel discloses performing the paging of the terminal in the at least one cell identified as the at least one CAG cell (e.g. femto) or the at least one non-CAG cell (e.g. macro) (par. 32, lines 12-17).
Consider claim 7; Talebi Fard discloses a base station in a wireless communication system, the base station comprising: 
a transceiver [the base station receives and transmits paging messages (par. 165, lines 8-10)]; and 
a processor configured to (par. 218, lines 1-7):
receiving, from an access and mobility management function (AMF) entity (par. 165, lines 1-8), via the transceiver [the base station receives and transmits paging messages (par. 165, lines 8-10)], a paging message for a terminal (par. 165, lines 1-8); 
Talebi Fard discloses the claimed invention except: identify that the paging message includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells, wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells; in case that the information comprises first information, identifying, from among at least one non-CAG cell and at least one CAG cell, at least one cell where a paging of the terminal is to be performed as the at least one CAG cell; and performing the paging of the terminal in the at least one CAG cell.
In an analogous art Patel discloses identifying that the paging message [e.g. via network management (par. 33, lines 1-12)] includes information indicating whether the terminal is restricted from accessing non-closed access group (CAG) cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)], wherein the information comprises one among first information indicating that the terminal is not allowed to access the non-CAG cells and second information indicating that the terminal is allowed to access the non-CAG cells [the terminal is allowed to perform certain services in a non-closed access group (CAG) cell (par. 32, lines 10-17)]; in case that the information comprises first information [the terminal is restricted to a closed subscriber group, that is, the terminal is not allowed to access non-CAG cells (par. 32, lines 5-7)], identifying, from among at least one non-CAG cell and at least one CAG cell (par. 32, lines 7-10), at least one cell where a paging of the terminal is to be performed as the at least one CAG cell (par. 32, lines 7-10); and performing the paging of the terminal in the at least one CAG cell [the terminal is allowed to obtain services such as paging (par. 32, lines 7-10; par. 153, lines 8-10)].
It is an object of Talebi Fard’s to provide sessions to users in a communication systems. It is an object of Patel’s invention to provide services to users within a geographical area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Talebi Fard by including additional system information, as taught by Patel, for the purpose of enhancing a user’s experience in a telecommunication network.
Consider claim 11, as applied in claim 7; Patel discloses identifying the at least one cell as the at least one CAG cell (e.g. femto) or the at least one non-CAG cell (e.g. macro) in case that the information comprises the second information (par. 32, lines 12-17).
Consider claim 12, as applied in claim 11; Patel discloses performing the paging of the terminal in the at least one cell identified as the at least one CAG cell (e.g. femto) or the at least one non-CAG cell (e.g. macro) (par. 32, lines 12-17).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314            
                                                                                                                                                        
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646